EXAMINER’S AMENDMENT
An Examiner’s Amendment to the record appears below. Should the changes and/or additions be unacceptable to the Applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this Examiner’s Amendment was given by Carl A. Kukkonen (Reg. No. 42,773) on February 28, 2022.

1. (Currently Amended) A computer-implemented method comprising:
receiving an artefact; 
parsing the artefact into a plurality of observations; 
inputting a first subset of the observations into a machine learning model trained using historical data to classify the artefact; 
inputting a second subset of the observations into a xenospace centroid configured to indicate whether cloud processing is needed to classify the artefact, the second subset of the observations being at least partially different than the first subset of the observations; 
providing the second subset of observations to a remote computing system for analysis when an output of the xenospace centroid generated in response to inputting the second subset of observations indicates that the artefact requires cloud processing and receiving a classification from the remote computing system; 

preventing the artefact from being executed, from continuing to execute, and from being accessed when the artefact is classified as malicious.

12. (Currently Amended) A system comprising: 
at least one data processor; and Page 3 of 10Attorney's Docket No.: 14216-145-999 / 261609-999145 
memory storing instructions which, when executed by the at least one data processor, result in operations comprising: 
receiving an artefact;
parsing the artefact into a plurality of observations; 
inputting a first subset of the observations into a machine learning model trained using historical data to classify the artefact; 
inputting a second subset of the observations into a xenospace centroid configured to indicate whether cloud processing is needed to classify the artefact, the second subset of the observations being at least partially different than the first subset of the observations; 

classifying the artefact as malicious or benign based on a combination of (i) an output of the machine learning model generated in response to inputting the first subset of observations and (ii) the received classification from the remote computing system when the output of the xenospace centroid indicates that the artefact requires cloud processing; 
classifying the artefact as malicious or benign based solely on the output of the machine learning model when the xenospace centroid indicates that the artefact does not need cloud processing; and 
preventing the artefact from being executed, from continuing to execute, and from being accessed when the artefact is classified as malicious.

20. (Currently Amended) A computer-implemented method comprising: 
receiving an artefact; 
parsing the artefact into a plurality of observations; 
inputting a first subset of the observations into a machine learning model trained using historical data to classify the artefact as being malicious or benign; 
inputting a second subset of the observations into a xenospace centroid configured to indicate whether the artefact requires cloud processing; 

classifying the artefact as malicious or benign based on a combination of (i) an output of the machine learning model generated in response to inputting the first subset of observations and (ii) the received classification from the remote computing system when the output of the xenospace centroid indicates that the artefact requires cloud processing; classifying the artefact as malicious or benign based solely on the output of the machine learning model when the xenospace centroid indicates that the artefact does not need cloud processing; and Page 5 of 10Attorney's Docket No.: 14216-145-999 / 261609-999145 
preventing the artefact from being executed, from continuing to execute, and from being accessed when the artefact is classified as malicious.

Remarks
Claims 1, 12, and 20 have been amended. Claims 2, 4, 7, 9, 10, 13, 14, 17, and 19 have been canceled. Claims 21-30 have been added. Thus, claims 1, 4, 5, 6, 8, 11, 12, 15, 16, 20-30 (renumbered 1-20) are currently pending in the present application. It should be noted that all amendments have been fully considered, and introduce no new matter; and thus, comply accordingly with the appropriate statutes and rules.


Reasons for Allowance
The following is an Examiner’s statement of reasons for allowance: 
inter alia, claims 1, 2, 3, 4, 5, 6,  8, 11, 12, 13, 14, 15, 16, 18, and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Kenyon et al. U.S. Patent Publication (2020/0302058; hereinafter: Kenyon) in view of Panging et al. U.S. Patent Publication (2020/0175321; hereinafter: Panging) and further in view of Wolff et al. U.S. Patent Publication (2018/0144130; hereinafter: Wolff) and further in view of Luan et al. U.S. Patent Publication (2018/0096230; hereinafter: Luan).

Kenyon, Panging, Wolff, and Luan alone, or in combination, fail to describe or render obvious, the received classification from the remote computing system when the output of the xenospace centroid indicates that the artefact requires cloud processing; classifying the artefact as malicious or benign based solely on the output of the machine learning model when the xenospace centroid indicates that the artefact does not need cloud processing; and preventing the artefact from being executed, from continuing to execute, and from being accessed when the artefact is classified as malicious.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAWAUNE A CONYERS whose telephone number is (571)270-3552.  The examiner can normally be reached on M-F 8:00am-4:30pm EST. EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Neveen Abel-Jalil can be reached on (571) 270-0474.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
/DAWAUNE A CONYERS/Primary Examiner, Art Unit 2152  
February 28, 2022
                                                                                                                                                                                                


Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000